Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27, 28, 30-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 27, 28, 33, 34 are dependent on on-existent claims.

Claim 26 limitation “the fiber optic coupling part” lacks an antecedent basis.  It is unclear what claim this limitation intended to depend from.

Claim 30 limitation “the second interchange body” lacks an antecedent basis.  It is unclear what claim this limitation intended to depend from.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 21, 24, 25, 30, 36 are rejected under 35 U.S.C. 102a2 as being anticipated by Hansen (US 20190224858)
Regarding Claim 21, Hansen discloses a tool interchange for a submersible remote operated vehicle (ROV) arm, the tool interchange comprising: a tool mount actuable between gripping an ROV tool and releasing the ROV tool (Element 21b and 21c, Fig 3), the tool mount including a perimeter wall that defines a tool receiving receptacle, and; a power coupling part in the tool mount (part 215 does not rotate), the power coupling part  adapted to communicate power with a corresponding power coupling part of the ROV tool when the ROV tool is docked in the tool mount, wherein the power coupling part is fixed so as not to rotatably move while the tool mount is rotatable about a rotation axis, and wherein the ROV tool is manipulable while the tool mount is gripping the ROV tool.  

Regarding Claim 24, Hansen discloses the tool interchange of claim 21, comprises a first interchange body (Element 21b) that affixes to the ROV arm and a second interchange body (Element 21c Fig. 3.) carried by the first interchange body to rotate on a rotation axis.  ()

Regarding Claim 25, Hansen discloses the tool interchange of claim 21, wherein the power coupling part includes an inductive power coupling part.  (paragraph 25)

Regarding Claim 30, Hansen discloses the tool interchange of claim 21, where the tool mount comprises: a latch (Element 209b) on the perimeter actuatable between a latched position, the latch in the latched position when the tool mount is gripping the ROV tool, and an unlatched position, the latch pivoted outward to release the ROV tool from the second interchange body when in the unlatched position.  

Regarding Claim 36, Hansen discloses a method, comprising: receiving an ROV tool at least partially within a tool receptacle of a tool mount of a tool interchange coupled to an ROV arm; gripping the ROV tool at the tool interchange in response to a signal (Element 209b, paragraph 32); and inductively communicating power between the ROV and the ROV tool through an inductive coupling, the inductive coupling rotatably fixed such that the inductive power coupling part does not rotatably move relative a rotation axis of the tool interchange during gripping of the ROV tool.  (This method of operation suggested by the apparatus features of Claim 25.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 23, 27, 28, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US 20190224858) in view of Allan (WO 2007045914 A2, provided by Applicant).


Regarding Claim 22, Hansens discloses the tool interchange of claim 21, with a communication interface (Fig. 12) but does not explicitly disclose comprising a fiber-optic coupling part located in the tool mount.
	Allan discloses a tool interchange comprising a fiber-optic coupling part located in the tool mount.  (Element 158, central fibre optic connection.)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to use the fiber optic connector in the center of the axis of rotation of Hansen.  The motivation to modify Allan is to provide the specific communication connection generally suggested by Hansen with the advantage that rotational alignment of the mating assemblies will not be necessary for providing connection across the interface (Allan C24, L23)

Regarding Claim 23, Hansen in view of Allan discloses the tool interchange of claim 22, wherein the fiber-optic coupling part is located on the rotation axis. (Allan C24, L23)

Regarding Claim 27, Hansen in view of Allan discloses tool interchange of claim 222, where the fiber-optic coupling part is adapted to communicate with the corresponding fiber-optic coupling part of the ROV tool when the parts are spaced apart. (All fibre optic connections are adapted to communicate when spaced apart at least some small distance.  See MPEP 2114 regarding functional descriptions of apparatus.)

Regarding Claim 28, Hansen in view of Allan discloses the tool interchange of claim 222, comprising a central housing fixed to the first interchange body and extending along the rotation axis (Best seen Fig. 2.), the central housing comprising the inductive power coupling part and the fiber-optic coupling part; and where the second interchange body is carried to rotate around the central housing.

Regarding Claim 37, Hansen in view of Allan discloses the method of claim 36, comprising communicating signals between the ROV and the ROV tool through a fiber-optic coupling residing on the rotation axis. (See rejection Claim 23.)

Allowable Subject Matter
Claims 31-35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 29, 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746. The examiner can normally be reached M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        28 Sept 2022